Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 1/29/2021:
Referring to the 35 U.S.C. 103 arguments (arguments: page 12 line 7 to page 17 line 2):  Refer to the updated rejection below in view of amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2018/0139770 to Ozturk et al (support found in Provisional application No. 62/421077).
Referring to claim 1, Ozturk et al disclose in Figures 1-18 an SR/BSR triggering method (perform by UE 115b), comprising:
Triggering an SR process (not in reference; claim is in “and/or” form so only requires one of the limitations) and/or a BSR process, if there is uplink data transmission requirement (step 720: UE 115b determines that there is uplink data in the buffer) in a bearer channel (bearer channel) and/or a logical channel (logical channel) of a terminal (UE 115b), and there is no uplink resource available to the terminal on physical resources (Figures 2-3: uplink resources of channels of physical layer 306; step 735: UE 115b transmits a BSR to BS 105b to request for uplink resources to transmit the uplink data since there is no uplink resource available to UE 115b for uplink transmission) corresponding to numerologies 
Referring to claim 41, Ozturk et al disclose in Figures 1-18 a terminal (UE 115b), comprising:
A storage (Figures 8-14: memory 1125).
A processor (processor 1120).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0139770 to Ozturk et al in view of U.S. Patent No. 2019/0007993 to Bergquist et al (support found in Provisional Application No. 62/276086), and in further view of U.S. Publication No. 2017/0325255 to Xu et al.
Referring to claim 2, Ozturk et al disclose in Figures 1-18 wherein the triggering the SR process and/or the BSR process comprises: if a SR and/or a BSR is capable of being transmitted only on physical resources corresponding to the numerologies available to the bearer and/or the logical channel or the numerologies and TTI lengths available to the bearer and/or the logical channel (steps 735-745: UE 115b can only transmit the BSR on uplink resources that are allocated to UE 115b by BS 105b for uplink transmission)…, then sending the BSR by the terminal to a network side by using the physical resource corresponding to the at least one numerology or corresponding to the at least one numerology and the least one TTI length to obtain an UL grant (steps 735-745: UE 115b can only transmit the BSR on uplink resources that are allocated to UE 115b by BS 105b for uplink transmission).  Step 710: BS 105b configures bearer/logical types, numerologies/TTI durations, and priorities for different bearers based 
Ozturk et al do not disclose if a SR and/or a BSR is capable of being transmitted only on physical resources corresponding to the numerologies available to the bearer and/or the logical channel or the numerologies and TTI lengths available to the bearer and/or the logical channel, and if the terminal is in sync in uplink on a physical resource corresponding to at least one of the one or more numerologies or corresponding to at least one of the numerologies and at least one of the TTI lengths, then sending the SR by the terminal to a network side by using the physical resource corresponding to the at least one numerology or corresponding to the at least one numerology and the at least one TTI length to obtain an UL grant.
Bergquist et al disclose in Sections 0009 and 0030 that since UEs are located at different distances from eNB, uplink transmissions from each UE will experience different propagation delays.  eNB sends a TAC to each UE instructing UE to advance or delay its uplink transmission, so that all uplink transmissions from all UEs synchronize to the uplink TTIs.  TAC makes the UE in-sync with eNB or else UE would be out-of-sync with eNB.  When UE transitions from in-sync state to out-of-sync state, UE revokes its SR; so, UE can only send a SR to eNB if UE is in-sync with the uplink TTIs and in response to the SR, if the terminal is in sync in uplink on a physical resource corresponding to … at least one of the TTI lengths”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include if a SR and/or a BSR is capable of being transmitted only on physical resources corresponding to the numerologies available to the bearer and/or the logical channel or the numerologies and TTI lengths available to the bearer and/or the logical channel, and if the terminal is in sync in uplink on a physical resource corresponding to at least one of the one or more numerologies (not in reference; claim is in "or" form and only requires one of the limitations) or corresponding to at least one of the numerologies (not in reference; claim is in "or" form and only requires one of the limitations) and at least one of the TTI lengths, then sending the SR by the terminal to a network side by using the physical resource corresponding to the at least one numerology or corresponding to the at least one numerology and the at least one TTI length to obtain an UL grant.  One would have been motivated to do so since if the device is in sync with the TTI of the channel, the device can send a SR.
Ozturk et al also do not disclose if the UL grant is capable of carrying data, then transmitting the data directly; otherwise, transmitting BSR information through the UL grant.
Xu et al disclose in Figures 17-18 and Sections 0126, 0139 that when UE has data to send and the grant is capable of accommodating all of the data, the UE does not send any BSR and sends the data directly.  When UE has data to send and the grant is not capable of accommodating all of the data, UE sends a BSR through the grant.  UE judges whether there exists data to send in a TTI and whether there is a grant, then judges whether the grant is capable of accommodating all of the data, and then cancels all BSRs when it is judged that the grant is capable of accommodating all of the data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include if the UL grant is capable of carrying data, then transmitting the data directly; otherwise, transmitting BSR information through the UL grant.  One would have been motivated to do 
Referring to claim 3, Ozturk et al disclose in Figures 1-18 if the SR and/or the BSR is capable of being transmitted only on physical resources corresponding to one or more specific numerologies corresponding to the numerologies available to the bearer and/or the logical channel or the numerologies and TTI lengths available to the bearer and/or the logical channel, then a corresponding numerology or a corresponding numerology and a corresponding TTI length is determined according to delay requirements or QoS requirements corresponding to a service of triggering the SR and/or the BSR.  BS 105b and UE 115b determine numerologies and TTI durations based on delay requirements of the uplink data (Section 0047) and the QoS of the uplink data (Sections 0062, 0070, and 0071); for example: data requiring lower latency has a short TTI than data requiring a higher latency.  Refer to Sections 0046-0147.
Referring to claim 4, Ozturk et al disclose in Figures 1-18 wherein the triggering the SR process and/or the BSR process if the SR and/or the BSR is capable of being transmitted only on physical resources corresponding to one or more specific numerologies corresponding to the bearer and/or the logical channel or corresponding to one or more specific numerologies and one or more specific TTI lengths corresponding to the bearer and/or the logical channel (steps 735-745: UE 115b can only transmit the BSR on uplink resources that are allocated to UE 115b by BS 105b for uplink transmission)…, then initiating a … procedure by the terminal to a network by using a physical resource corresponding to at least one numerology or corresponding to at least one numerology and at least one TTI length to obtain … a UL grant (steps 735-745: UE 115b can only transmit the BSR on uplink resources that are allocated to UE 115b by BS 105b for uplink transmission).  Step 710: BS 105b configures bearer/logical types, numerologies/TTI durations, and priorities for different bearers based on services 
Ozturk et al do not disclose wherein the triggering the SR process and/or the BSR process comprises: if the SR and/or the BSR is capable of being transmitted only on physical resources corresponding to one or more specific numerologies corresponding to the bearer and/or the logical channel or corresponding to the one or more specific numerologies and one or more specific TTI lengths available to the bearer and/or the logical channel, and if the terminal is out of sync in uplink on all physical resources corresponding to the numerologies or corresponding to the numerologies and the TTI length, then initiating a random access procedure by the terminal to a network by using a physical resource corresponding to at least one numerology and at least one TTI length to obtain uplink synchronization and a UL grant.
Bergquist et al disclose in Sections 0009 and 0030 that since UEs are located at different distances from eNB, uplink transmissions from each UE will experience different propagation delays.  eNB sends a TAC to each UE instructing UE to advance or delay its uplink transmission, so that all uplink transmissions from all UEs synchronize to the uplink TTIs.  TAC makes the UE in-sync with eNB or else UE would be out-of-sync with eNB.  When UE transitions from in-sync state to out-of-sync state, UE revokes if the terminal is out of sync in uplink on all physical resources corresponding to … the TTI length, then initiating a random access procedure by the terminal to a network by using a physical resource corresponding to at least one numerology and at least one TTI length to obtain uplink synchronization and a UL grant”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the triggering the SR process and/or the BSR process comprises: if the SR and/or the BSR is capable of being transmitted only on physical resources corresponding to one or more specific numerologies corresponding to the bearer and/or the logical channel or corresponding to the one or more specific numerologies and one or more specific TTI lengths available to the bearer and/or the logical channel, and if the terminal is out of sync in uplink on all physical resources corresponding to the numerologies (not in reference; claim is in "or" form and only requires one of the limitations) or corresponding to the numerologies (not in reference; claim is in "or" form and only requires one of the limitations) and the TTI length, then initiating a random access procedure by the terminal to a network by using a physical resource corresponding to at least one numerology and at least one TTI length to obtain uplink synchronization and a UL grant.  One would have been motivated to do so since if the device is out of sync with the TTI of the channel, the device must perform a random access with eNB to become in sync with eNB before sending a SR to eNB.
Ozturk et al also do not disclose if the UL grant is capable of carrying data, then transmitting the data directly; otherwise, transmitting BSR information through the UL grant.
Xu et al disclose in Figures 17-18 and Sections 0126, 0139 that when UE has data to send and the grant is capable of accommodating all of the data, the UE does not send any BSR and sends the data  if the UL grant is capable of carrying data, then transmitting the data directly; otherwise, transmitting BSR information through the UL grant.  One would have been motivated to do so so that if the UL grant can carry all of the data, UE can send the data directly, but if the UL grant cannot carry all of the data, UE sends a BSR using the UL grant to determine how the resources UE needs to send the data.
Referring to claim 15, Ozturk et al disclose in Figures 1-18 wherein: 
A fact that the SR and/or the BSR triggered by one bearer channel/logical channel of the terminal is capable of being transmitted only on the physical resources corresponding to one or more specific numerologies corresponding to the one bearer/logical channel or one or more specific numerologies and one or more specific TTI lengths is specified by a protocol (not in reference; claim is in “or” form and only requires one of the limitations), or notified by a network side to the terminal (step 710: BS 105b configures bearer/logical types, numerologies/TTI durations, and priorities for different bearers based on services to be provided, and transmits the configuration information to UE 115b).  Refer to Sections 0046-0147.
Or a fact that the SR and/or the BSR triggered by one bearer channel/logical channel of the terminal is capable of being transmitted on the physical resource corresponding to any numerology or corresponding to any numerology and any TTI length is specified by a protocol, or notified by the network side to the terminal (not in reference; claim is in “or” form and only requires one of the limitations) (refer also to rejection of claim 15 below).

Referring to claim 19, Ozturk et al do not disclose determining by the terminal, according to a uplink synchronization status of the physical resource corresponding to the numerology or the physical resource corresponding to the numerology and the TTI length, whether the terminal is in sync on the physical resource corresponding to the numerology or the physical resource corresponding to the numerology and the TTI length.
Bergquist et al disclose in Sections 0009 and 0030 that since UEs are located at different distances from eNB, uplink transmissions from each UE will experience different propagation delays.  eNB sends a TAC to each UE instructing UE to advance or delay its uplink transmission, so that all uplink transmissions from all UEs synchronize to the uplink TTIs.  TAC makes the UE in-sync with eNB or else UE would be out-of-sync with eNB.  When UE transitions from in-sync state to out-of-sync state, UE revokes its SR; so, UE can only send a SR to eNB if UE is in-sync with the uplink TTIs and in response to the SR, eNB sends a grant to UE for uplink resources.  Based on the whether the uplink status of the uplink TTI is in-sync with the UE or out-of-sync with the UE, UE determines its in-sync or out-of-sync state:  UE is in an in-sync state if UE is in-sync with uplink TTIs and UE is in an out-of-sync state if UE is out-of-sync with uplink TTIs (claimed “determining by the terminal, according to a uplink synchronization status of the physical resource corresponding to … the numerology and the TTI length, whether the terminal is in sync on the physical resource corresponding to … the TTI length”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining by the terminal, according to a uplink synchronization status of the physical resource corresponding to the numerology (not in reference; claim is in "or" form and only requires one of the limitations) or the physical resource corresponding to the numerology (not in reference; claim is in "or" form and only requires one of the limitations) and the TTI length, whether the terminal is in sync on the physical resource corresponding to the numerology or the physical resource corresponding to the numerology (not in reference; claim is in "or" form and only requires one of the limitations) and the TTI length.  One would have been motivated to do so so that the UE can determines its in-sync or out-of-sync state and can determine when UE can send a SR.
Claims 5-7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0139770 to Ozturk et al in view of U.S. Publication No. 2018/0176909 to Wikstrom et al (support found in Provisional Application No. 62/335809), and in further view of U.S. Patent No. 2019/0007993 to Bergquist et al (support found in Provisional Application No. 62/276086).
Referring to claim 5, Ozturk et al disclose in Figures 1-18 … if the terminal has an UL grant on the physical resource corresponding to at least one numerology or corresponding to at least one numerology and at least one TTI length (steps 735-745: UE 115b can only transmit the BSR on uplink resources that are allocated to UE 115b by BS 105b for uplink transmission), then: transmitting BSR information directly through the UL grant (steps 735-745: UE 115b can only transmit the BSR on uplink resources that are allocated to UE 115b by BS 105b for uplink transmission); determining by a network, according to the BSR information, information on the bearer/the logical channel of the terminal that has uplink data to be transmitted (steps 735-745: UE 115b transmits the BSR to BS 105b to inform BS 105b that UE 115b has uplink data to be transmitted); determining by the network, according to a mapping relationship (BS 105b and UE 115b determine numerologies and TTI durations based on delay   Step 710: BS 105b configures bearer/logical types, numerologies/TTI durations, and priorities for different bearers based on services to be provided, and transmits the configuration information to UE 115b.  Step 720: UE 115b identifies bearers for uplink data that is to be transmitted in a buffer.  Step 725: UE 115-b determines a TTI and logical channel for each bearer.  Step 730: UE 115b prioritizes the bearers and logical channels, based on the associated numerology/TTI durations, the bearer type, or any combination thereof.  Step 735: UE 115b generates a BSR to request BS 105b for uplink resources to transmit the uplink data in the buffer; the BSR includes different portions that may be used to provide BSR information for different priority bearers or logical channel groups.  Step 745: BS 105b allocates uplink resources for one or more TTIs 
Ozturk et al do not disclose wherein the triggering the SR and/or BSR process comprises: if the SR and/or the BSR is capable of being transmitted on a physical resource corresponding to any numerology or corresponding to any numerology and any TTI length, and if the terminal is in sync in uplink on a physical resource corresponding to at least one of the numerologies or corresponding to at least one of the numerologies and the TTI length, and …
Wikstrom et al disclose in Sections 0040, 0044, and 0045 that if the radio device is allowed to send an SR to BS in every TTI (claimed “if the SR … is capable of being transmitted on a physical resource corresponding to any … TTI length”), the radio device can send the SR in N consecutive TTIs, wherein N is an integer that is either predetermined, or signaled to the radio device and there can be more than one set of integers N from which the radio device can choose; the radio device can be configured to repeat the SR until scheduling takes place, wherein BS sends a grant to the radio device indicating uplink resources.  Bergquist et al disclose in Sections 0009 and 0030 that since UEs are located at different distances from eNB, uplink transmissions from each UE will experience different propagation delays.  eNB sends a TAC to each UE instructing UE to advance or delay its uplink transmission, so that all uplink transmissions from all UEs synchronize to the uplink TTIs.  TAC makes the UE in-sync with eNB or else UE would be out-of-sync with eNB.  When UE transitions from in-sync state to out-of-sync state, UE revokes its SR; so, UE can only send a SR to eNB if UE is in-sync with the uplink TTIs and in response to the SR, eNB sends a grant to UE for uplink resources (claimed “if the terminal is in sync in uplink on a physical resource corresponding to at least one of … the TTI lengths, and if the terminal has an UL grant on the physical resource corresponding to at least one … TTI length”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the triggering the SR and/or BSR (not in reference; claim is in "or" form and only requires one of the limitations) process comprises: if the SR and/or the BSR (not in reference; claim is in "or" form and only requires one of the limitations) is capable of being transmitted on a physical resource corresponding to any numerology (not in reference; claim is in "or" form and only requires one of the limitations) or corresponding to any numerology (not in reference; claim is in "or" form and only requires one of the limitations) and any TTI length, and if the terminal is in sync in uplink on a physical resource corresponding to at least one of the numerologies (not in reference; claim is in "or" form and only requires one of the limitations) or corresponding to at least one of the numerologies (not in reference; claim is in "or" form and only requires one of the limitations)and the TTI length, and...  One would have been motivated to do so that when the device can send a SR on any TTI, is in sync with the TTI, and has a UL grant, device can send a BSR to BS to request uplink resources and then BS can determine uplink resources based on the transmission time restrictions/TTIs of each channel.
Referring to claim 6, Ozturk et al do not disclose if the terminal is out of sync in uplink on the physical resource corresponding to the numerology selected for the data transmission or the numerology and the TTI length selected for the data transmission, then the terminal is triggered to initiate a random access procedure on the physical resource corresponding to the numerology or corresponding to the numerology and the TTI length to obtain uplink synchronization.
Bergquist et al disclose in Sections 0009 and 0030 that since UEs are located at different distances from eNB, uplink transmissions from each UE will experience different propagation delays.  eNB sends a TAC to each UE instructing UE to advance or delay its uplink transmission, so that all uplink transmissions from all UEs synchronize to the uplink TTIs.  TAC makes the UE in-sync with eNB or else UE would be out-of-sync with eNB.  When UE transitions from in-sync state to out-of-sync state, UE revokes its SR; so, UE can only send a SR to eNB if UE is in-sync with the uplink TTIs.  If UE is in out-of-sync state and requires transmitting in the uplink, UE re-syncs with eNB through a random access procedure; after if the terminal is out of sync in uplink on the physical resource corresponding to … the TTI length selected for the data transmission, then the terminal is triggered to initiate a random access procedure on the physical resource corresponding to … the TTI length to obtain uplink synchronization”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include if the terminal is out of sync in uplink on the physical resource corresponding to the numerology selected for the data transmission (not in reference; claim is in "or" form and only requires one of the limitations) or the numerology (not in reference; claim is in "or" form and only requires one of the limitations) and the TTI length selected for the data transmission, then the terminal is triggered to initiate a random access procedure on the physical resource corresponding to the numerology (not in reference; claim is in "or" form and only requires one of the limitations) or corresponding to the numerology (not in reference; claim is in "or" form and only requires one of the limitations) and the TTI length to obtain uplink synchronization.  One would have been motivated to do so since if the device is out of sync with the TTI of the channel, the device must perform a random access with eNB to become in sync with eNB before sending a SR to eNB.
Referring to claim 7, Ozturk et al disclose do not disclose wherein the triggering the SR and/or BSR process comprises: if the SR and/or the BSR is capable of being transmitted on the physical resource corresponding to any numerology or any numerology and any TTI length, and if the terminal does not have an UL grant on the physical resource corresponding to the any numerology or corresponding to the any numerology and the any TTI length, then selecting by the terminal at least one numerology or at least one numerology and at least one TTI length to initiate a random access procedure and obtain an UL grant.
Wikstrom et al disclose in Sections 0040, 0044, and 0045 that if the radio device is allowed to send an SR to BS in every TTI (claimed “if the SR… is capable of being transmitted on the physical resource corresponding to … any TTI length”), the radio device can send the SR in N consecutive TTIs, wherein N is an integer that is either predetermined, or signaled to the radio device and there can be more than one set of integers N from which the radio device can choose (claimed “selecting by the terminal … at least one TTI length to … obtain an UL grant”).  The radio device can be configured to repeat the SR until scheduling takes place, wherein BS sends a grant to the radio device indicating uplink resources.  The radio device sends a SR to BS in order to obtain a UL grant for uplink resources, so the radio device does not have a UL grant until the radio device sends a SR to BS to obtain a UL grant (claimed “and if the terminal does not have an UL grant on the physical resource corresponding … the any TTI length”).  Bergquist et al disclose in Sections 0009 and 0030 that since UEs are located at different distances from eNB, uplink transmissions from each UE will experience different propagation delays.  eNB sends a TAC to each UE instructing UE to advance or delay its uplink transmission, so that all uplink transmissions from all UEs synchronize to the uplink TTIs.  TAC makes the UE in-sync with eNB or else UE would be out-of-sync with eNB.  When UE transitions from in-sync state to out-of-sync state, UE revokes its SR; so, UE can only send a SR to eNB if UE is in-sync with the uplink TTIs.  If UE is in out-of-sync state and requires transmitting in the uplink, UE re-syncs with eNB through a random access procedure; after re-syncing with the uplink TTIs with eNB, UE can send a SR to eNB and in response to the SR, eNB sends a grant to UE for uplink resources (claimed “selecting by the terminal … at least one TTI length to initiate a random access procedure and obtain an UL grant”).  By applying Bergquist et al to Wikstrom et al: the radio device of Wikstrom et al can perform a random access procedure with BS in order to connect to BS before sending a SR to BS in any TTI, as disclosed by Bergquist et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the triggering the SR and/or BSR process comprises: if the SR and/or the BSR is capable of being transmitted on the physical resource corresponding to any numerology (not in reference; claim is in "or" form and only requires one of the limitations) or any numerology (not in and any TTI length, and if the terminal does not have an UL grant on the physical resource corresponding to the any numerology (not in reference; claim is in "or" form and only requires one of the limitations) or corresponding to the any numerology (not in reference; claim is in "or" form and only requires one of the limitations) and the any TTI length, then selecting by the terminal at least one numerology (not in reference; claim is in "or" form and only requires one of the limitations) or at least one numerology (not in reference; claim is in "or" form and only requires one of the limitations) and at least one TTI length to initiate a random access procedure and obtain an UL grant.  One would have been motivated to do so that if the device can send a SR on any TTI and does not have a UL grant, the device can obtain a UL grant by performing a random access procedure to connect to BS to send a SR and obtain a UL grant.
Referring to claim 10, Ozturk et al do not disclose if a physical resource corresponding to the numerology selected for the data transmission or a physical resource corresponding to the numerology and the TTI length selected for the data transmission is out of sync in uplink, then the terminal is triggered to initiate a random access procedure on the physical resource corresponding to the numerology or the physical resource corresponding to the numerology and the TTI length to obtain uplink synchronization.
Bergquist et al disclose in Sections 0009 and 0030 that since UEs are located at different distances from eNB, uplink transmissions from each UE will experience different propagation delays.  eNB sends a TAC to each UE instructing UE to advance or delay its uplink transmission, so that all uplink transmissions from all UEs synchronize to the uplink TTIs.  TAC makes the UE in-sync with eNB or else UE would be out-of-sync with eNB.  When UE transitions from in-sync state to out-of-sync state, UE revokes its SR; so, UE can only send a SR to eNB if UE is in-sync with the uplink TTIs.  If UE is in out-of-sync state and requires transmitting in the uplink, UE re-syncs with eNB through a random access procedure; after re-syncing with the uplink TTIs with eNB, UE can send a SR to eNB and in response to the SR, eNB sends if a physical resource corresponding to … the TTI length selected for the data transmission is out of sync in uplink, then the terminal is triggered to initiate a random access procedure on the physical resource corresponding to … the TTI length to obtain uplink synchronization”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include if a physical resource corresponding to the numerology (not in reference; claim is in "or" form and only requires one of the limitations) selected for the data transmission or a physical resource corresponding to the numerology (not in reference; claim is in "or" form and only requires one of the limitations) and the TTI length selected for the data transmission is out of sync in uplink, then the terminal is triggered to initiate a random access procedure on the physical resource corresponding to the numerology (not in reference; claim is in "or" form and only requires one of the limitations) or the physical resource corresponding to the numerology (not in reference; claim is in "or" form and only requires one of the limitations) and the TTI length to obtain uplink synchronization. One would have been motivated to do so since if the device is out of sync with the TTI of the channel, the device must perform a random access with eNB to become in sync with eNB before sending a SR to eNB.
Referring to claim 11, Ozturk et al do not disclose wherein the triggering the SR and/or BSR process comprises: if the SR and/or the BSR is capable of being transmitted on a physical resource corresponding to any numerology or any numerology and any TTI length, and if the terminal is out of sync in uplink on physical resources corresponding to all numerologies or corresponding to all numerologies and all TTI lengths, then initiating a random access procedure by the terminal to the network by using the physical resource corresponding to at least one numerology or corresponding to at least one numerology and at least one TTI length to obtain uplink synchronization and UL grant.
Wikstrom et al disclose in Sections 0040, 0044, and 0045 that if the radio device is allowed to send an SR to BS in every TTI (claimed “if the SR … is capable of being transmitted on a physical resource corresponding to any … TTI length”), the radio device can send the SR in N consecutive TTIs to obtain a UL grant.  The radio device can be configured to repeat the SR until scheduling takes place, wherein BS sends a grant to the radio device indicating uplink resources.  The radio device sends a SR to BS in order to obtain a UL grant for uplink resources, so the radio device does not have a UL grant until the radio device sends a SR to BS to obtain a UL grant (claimed “initiating a … procedure by the terminal to the network by using the physical resource corresponding to at least one .. TTI length to obtain … UL grant”).  Bergquist et al disclose in Sections 0009 and 0030 that since UEs are located at different distances from eNB, uplink transmissions from each UE will experience different propagation delays.  eNB sends a TAC to each UE instructing UE to advance or delay its uplink transmission, so that all uplink transmissions from all UEs synchronize to the uplink TTIs.  TAC makes the UE in-sync with eNB or else UE would be out-of-sync with eNB.  When UE transitions from in-sync state to out-of-sync state, UE revokes its SR; so, UE can only send a SR to eNB if UE is in-sync with the uplink TTIs.  If UE is in out-of-sync state and requires transmitting in the uplink, UE re-syncs with eNB through a random access procedure; after re-syncing with the uplink TTIs with eNB, UE can send a SR to eNB and in response to the SR, eNB sends a grant to UE for uplink resources (claimed “if the terminal is out of sync in uplink on physical resources corresponding to all … TTI lengths, then initiating a random access procedure by the terminal to the network by using the physical resource corresponding to at least one … TTI length to obtain uplink synchronization and UL grant”).  By applying Bergquist et al to Wikstrom et al: the radio device of Wikstrom et al can perform a random access procedure with BS in order to connect to BS before sending a SR to BS in any TTI, as disclosed by Bergquist et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the triggering the SR and/or BSR process comprises: if the SR and/or the BSR is capable of being transmitted on a physical resource corresponding to any numerology (not in reference; claim is in "or" form and only requires one of the limitations) or any numerology (not in reference; claim is in "or" form and only and any TTI length, and if the terminal is out of sync in uplink on physical resources corresponding to all numerologies (not in reference; claim is in "or" form and only requires one of the limitations) or corresponding to all numerologies (not in reference; claim is in "or" form and only requires one of the limitations) and all TTI lengths, then initiating a random access procedure by the terminal to the network by using the physical resource corresponding to at least one numerology (not in reference; claim is in "or" form and only requires one of the limitations) or corresponding to at least one numerology (not in reference; claim is in "or" form and only requires one of the limitations) and at least one TTI length to obtain uplink synchronization and UL grant.  One would have been motivated to do so that if the device can send a SR on any TTI and is out of sync with BS, the device can perform a random access procedure to connect to BS to send a SR and obtain a UL grant.
Claims 8, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0139770 to Ozturk et al in view of U.S. Publication No. 2018/0176909 to Wikstrom et al (support found in Provisional Application No. 62/335809) in view of U.S. Patent No. 2019/0007993 to Bergquist et al (support found in Provisional Application No. 62/276086), and in further view of U.S. Publication No. 2017/0325255 to Xu et al.
Referring to claim 8, Ozturk et al do not disclose if a physical resource which obtains the UL grant or a physical resource corresponding to the numerology and the TTI length which obtains the UL grant is capable of being used to carry data of the bearer/the logical channel of the terminal that currently has the uplink data transmission requirement, and if the UL grant is capable of carrying all data to be transmitted, then the UL grant is used directly for data transmission.
Xu et al disclose in Figures 17-18 and Sections 0126, 0139 that when UE has data to send and the grant is capable of accommodating all of the data, the UE does not send any BSR and sends the data directly.  When UE has data to send and the grant is not capable of accommodating all of the data, UE sends a BSR through the grant.  UE judges whether there exists data to send in a TTI and whether there if a physical resource which obtains the UL grant or a physical resource corresponding to … the TTI length which obtains the UL grant is capable of being used to carry data of the bearer/the logical channel of the terminal that currently has the uplink data transmission requirement, and if the UL grant is capable of carrying all data to be transmitted, then the UL grant is used directly for data transmission”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include if a physical resource which obtains the UL grant or a physical resource corresponding to the numerology (not in reference; claim is in “or” form and only requires one of the limitations) and the TTI length which obtains the UL grant is capable of being used to carry data of the bearer/the logical channel of the terminal that currently has the uplink data transmission requirement, and if the UL grant is capable of carrying all data to be transmitted, then the UL grant is used directly for data transmission.  One would have been motivated to do so so that if the UL grant can carry all of the data, UE can send the data directly.
Referring to claim 9, Ozturk et al disclose in Figures 1-18 … the network determines, according to the BSR information, information on the bearer/the logical channel of the terminal that has uplink data to be transmitted (steps 735-745: UE 115b transmits the BSR to BS 105b to inform BS 105b that UE 115b has uplink data to be transmitted); determines available numerologies corresponding to the bearer/the logical channel of the terminal or available numerologies corresponding to the bearer/the logical channel of the terminal or available numerologies and available TTI lengths corresponding to the bearer/the logical channel of the terminal according to a mapping relationship (BS 105b and UE 115b determine numerologies and TTI durations based on delay requirements of the uplink data (Section 0047) and the QoS of the uplink data (Sections 0062, 0070, and 0071); for example: data requiring lower latency has a short TTI than data requiring a higher latency) between the bearer channel/logical channel   Step 710: BS 105b configures bearer/logical types, numerologies/TTI durations, and priorities for different bearers based on services to be provided, and transmits the configuration information to UE 115b.  Step 720: UE 115b identifies bearers for uplink data that is to be transmitted in a buffer.  Step 725: UE 115-b determines a TTI and logical channel for each bearer.  Step 730: UE 115b prioritizes the bearers and logical channels, based on the associated numerology/TTI durations, the bearer type, or any combination thereof.  Step 735: UE 115b generates a BSR to request BS 105b for uplink resources to transmit the uplink data in the buffer; the BSR includes different portions that may be used to provide BSR information for different priority bearers or logical channel groups.  Step 745: BS 105b allocates uplink resources for one or more TTIs based on the BSR and formats the uplink allocation into DCI that is transmitted to the UE 115b.  Step 755: UE 115b generates uplink transmissions, and, in some cases, another BSR, and transmits the uplink transmissions 760 to BS 105b.  Refer to Sections 0046-0147.


 if a physical resource corresponding to the numerology which obtains the UL grant or a physical resource corresponding to the numerology and the TTI length which obtains the UL grant is capable of being used to carry the data of the bearer/the logical channel of the terminal that currently has the uplink data transmission requirement, and if the UL grant is incapable of carrying all data to be transmitted, then the UL grant is used to transmit BSR information…
Xu et al disclose in Figures 17-18 and Sections 0126, 0139 that when UE has data to send and the grant is capable of accommodating all of the data, the UE does not send any BSR and sends the data directly.  When UE has data to send and the grant is not capable of accommodating all of the data, UE sends a BSR through the grant (claimed “if a physical resource corresponding to the … TTI length which obtains the UL grant is capable of being used to carry the data of the bearer/the logical channel of the terminal that currently has the uplink data transmission requirement, and if the UL grant is incapable of carrying all data to be transmitted, then the UL grant is used to transmit BSR information,”).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include if a physical resource corresponding to the numerology (not in reference; claim is in "or" form and only requires one of the limitations) which obtains the UL grant or a physical resource corresponding to the numerology (not in reference; claim is in "or" form and only requires one of the limitations) and the TTI length which obtains the UL grant is capable of being used to carry the data of the bearer/the logical channel of the terminal that currently has the uplink data transmission requirement, and if the UL grant is incapable of carrying all data to be transmitted, then the UL grant is used to transmit BSR information…  One would have been motivated to do so that device can send a BSR to BS to request uplink resources and then BS can determine uplink resources based on the transmission time restrictions/TTIs of each channel.
Referring to claim 12, Ozturk et al do not disclose if the physical resource which obtains the UL grant or the physical resource corresponding to the numerology and the TTI length which obtains the UL grant is capable of being used to carry data of the bearer channel/logical channel of the terminal that currently has a uplink data transmission requirement, and if the UL grant is capable of carrying all data to be transmitted, then the UL grant is used directly for data transmission.
Xu et al disclose in Figures 17-18 and Sections 0126, 0139 that when UE has data to send and the grant is capable of accommodating all of the data, the UE does not send any BSR and sends the data directly.  When UE has data to send and the grant is not capable of accommodating all of the data, UE sends a BSR through the grant.  UE judges whether there exists data to send in a TTI and whether there is a grant, then judges whether the grant is capable of accommodating all of the data, and then cancels all BSRs when it is judged that the grant is capable of accommodating all of the data (claimed “if the physical resource which obtains the UL grant or the physical resource corresponding to … the TTI length which obtains the UL grant is capable of being used to carry data of the bearer channel/logical channel of the terminal that currently has a uplink data transmission requirement, and if the UL grant is capable of carrying all data to be transmitted, then the UL grant is used directly for data transmission”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include if the physical resource which obtains the UL grant or the physical resource corresponding to the numerology (not in reference; claim is in "or" form and only requires one of the limitations) and the TTI length which obtains the UL grant is capable of being used to carry data of the bearer channel/logical channel of the terminal that currently has a uplink data transmission requirement, and if the UL grant is capable of carrying all data to be transmitted, then the UL grant is used directly for data transmission.  One would have been motivated to do so so that if the UL grant can carry all of the data, UE can send the data directly.
Referring to claim 13, Ozturk et al disclose in Figures 1-18 … the network determines, according to the BSR information, information on the bearer/the logical channel of the terminal that has uplink data to be transmitted (steps 735-745: UE 115b transmits the BSR to BS 105b to inform BS 105b that UE   Step 710: BS 105b configures bearer/logical types, numerologies/TTI durations, and priorities for different bearers based on services to be provided, and transmits the configuration information to UE 115b.  Step 720: UE 115b identifies bearers for uplink data that is to be transmitted in a buffer.  Step 725: UE 115-b determines a TTI and logical channel for each bearer.  Step 730: UE 115b prioritizes the bearers and logical channels, based on the associated numerology/TTI durations, the bearer type, or any combination thereof.  Step 735: UE 115b generates a BSR to request BS 105b for uplink resources to transmit the uplink data in the buffer; the BSR includes different portions that may be used to provide 
Ozturk et al do not disclose if the UL grant corresponding to the numerology which obtains the UL grant or the UL grant corresponding to the numerology and the TTI length which obtains the UL grant is incapable of carrying all data to be transmitted, then the UL grant is used to transmit BSR information… 
Xu et al disclose in Figures 17-18 and Sections 0126, 0139 that when UE has data to send and the grant is capable of accommodating all of the data, the UE does not send any BSR and sends the data directly.  When UE has data to send and the grant is not capable of accommodating all of the data, UE sends a BSR through the grant (claimed “if the UL grant corresponding to the … TTI length which obtains the UL grant is incapable of carrying all data to be transmitted, then the UL grant is used to transmit BSR information”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include if the UL grant corresponding to the numerology (not in reference; claim is in "or" form and only requires one of the limitations) which obtains the UL grant or the UL grant corresponding to the numerology (not in reference; claim is in "or" form and only requires one of the limitations) and the TTI length which obtains the UL grant is incapable of carrying all data to be transmitted, then the UL grant is used to transmit BSR information…  One would have been motivated to do so that when the device cannot transmit all the data through the grant, device can send a BSR to BS to request uplink resources and then BS can determine uplink resources based on the transmission time restrictions/TTIs of each channel.
Referring to claim 14, Ozturk et al do not disclose wherein: if the terminal is out of sync in uplink on the physical resource corresponding to the numerology selected for the data transmission or the physical resource corresponding to the numerology and the TTI length selected for the data transmission, then the terminal is triggered to initiate a random access procedure on the physical resource corresponding to the numerology or the physical resource corresponding to the numerology and the TTI length to obtain uplink synchronization.
Bergquist et al disclose in Sections 0009 and 0030 that since UEs are located at different distances from eNB, uplink transmissions from each UE will experience different propagation delays.  eNB sends a TAC to each UE instructing UE to advance or delay its uplink transmission, so that all uplink transmissions from all UEs synchronize to the uplink TTIs.  TAC makes the UE in-sync with eNB or else UE would be out-of-sync with eNB.  When UE transitions from in-sync state to out-of-sync state, UE revokes its SR; so, UE can only send a SR to eNB if UE is in-sync with the uplink TTIs.  If UE is in out-of-sync state and requires transmitting in the uplink, UE re-syncs with eNB through a random access procedure; after re-syncing with the uplink TTIs with eNB, UE can send a SR to eNB and in response to the SR, eNB sends a grant to UE for uplink resources (claimed “if the terminal is out of sync in uplink on the physical resource corresponding to… the TTI length selected for the data transmission, then the terminal is triggered to initiate a random access procedure on the physical resource corresponding to … the TTI length to obtain uplink synchronization”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein: if the terminal is out of sync in uplink on the physical resource corresponding to the numerology (not in reference; claim is in "or" form and only requires one of the limitations) selected for the data transmission or the physical resource corresponding to the numerology (not in reference; claim is in "or" form and only requires one of the limitations) and the TTI length selected for the data transmission, then the terminal is triggered to initiate a random access procedure on the physical resource corresponding to the numerology (not in reference; claim is in "or" form and only requires one of the limitations) or the physical resource corresponding to the numerology (not in reference; claim is in "or" form and only requires one of the and the TTI length to obtain uplink synchronization.  One would have been motivated to do so since if the device is out of sync with the TTI of the channel, the device must perform a random access with eNB to become in sync with eNB before sending a SR to eNB.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0139770 to Ozturk et al in view of U.S. Patent No. 2019/0007993 to Bergquist et al (support found in Provisional Application No. 62/276086) in view of U.S. Publication No. 2017/0325255 to Xu et al, and in further view of U.S. Publication No. 2018/0176909 to Wikstrom et al (support found in Provisional Application No. 62/335809). 
Ozturk et al disclose in Figures 1-18 wherein: a fact that the SR and/or the BSR triggered by one bearer channel/logical channel of the terminal is capable of being transmitted only on the physical resources corresponding to one or more specific numerologies corresponding to the one bearer/logical channel or  one or more specific numerologies and one or more specific TTI lengths corresponding to the one bearer channel/logical channel is specified by a protocol, or notified by a network side to the terminal.  Refer to the rejection of claim 15 above.
Ozturk et al do not disclose …or a fact that the SR and/or the BSR triggered by one bearer channel/logical channel of the terminal is capable of being transmitted on the physical resource corresponding to any numerology or corresponding to any numerology and any TTI length is specified by a protocol, or notified by the network side to the terminal; or whether the SR and/or the BSR triggered by one bearer channel/logical channel of the terminal is capable of being transmitted only on the physical resources corresponding to one or more specific numerologies corresponding to this bearer/logical channel or one or more specific numerologies and one or more specific TTI lengths corresponding to this bearer channel/logical channel or is capable of being transmitted on the physical resource corresponding to any numerology or the physical resource corresponding to any numerology and any TTI length is specified by a protocol, or notified by the network side to the terminal.
a fact that the SR … triggered by one bearer channel/logical channel of the terminal is capable of being transmitted on the physical resource corresponding to … any TTI length is … notified by the network side to the terminal”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include …or a fact that the SR and/or the BSR triggered by one bearer channel/logical channel of the terminal is capable of being transmitted on the physical resource corresponding to any numerology or corresponding to any numerology and any TTI length is specified by a protocol, or notified by the network side to the terminal; or whether the SR and/or the BSR triggered by one bearer channel/logical channel of the terminal is capable of being transmitted only on the physical resources corresponding to one or more specific numerologies corresponding to this bearer/logical channel or one or more specific numerologies and one or more specific TTI lengths corresponding to this bearer channel/logical channel or is capable of being transmitted on the physical resource corresponding to any numerology or the physical resource corresponding to any numerology and any TTI length is specified by a protocol, or notified by the network side to the terminal (not in reference; claim is in “or” form and only requires one of the limitations).  One would have been motivated to do so since BS can determine that a device can transmit the SR in any TTI.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0139770 to Ozturk et al in view of U.S. Patent No. 2019/0007993 to Bergquist et al (support found in Provisional Application No. 62/276086) in view of U.S. Publication No. 2017/0325255 to Xu et al, and in further view of U.S. Publication No. 2005/0233752 to Laroia et al.
the terminal determines, based on a cell or a cell group, whether the terminal is in sync in uplink on a physical resource corresponding to one numerology or a physical resource corresponding to one numerology and one TTI length, wherein physical resources corresponding to all numerologies or corresponding to all numerologies and all TTI lengths in one cell or one cell group have same uplink synchronization status.
Laroia et al disclose in Figures 5 and 20 that each cell comprises a BS and a plurality of WTs, wherein the TTIs of all three sectors of the same cell have the same synchronization status for uplink and downlink data, as shown by lines 2016.  So, the TTIs of all WTs of the same cell will be in synchronization.  Refer to Sections 0058-0061, 0065, 0069, and 0117-0119.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the terminal determines, based on a cell or a cell group (not in reference; claim is in “and/or” form so only requires one of the limitations), whether the terminal is in sync in uplink on a physical resource corresponding to one numerology or a physical resource corresponding to one numerology and one TTI length, wherein physical resources corresponding to all numerologies or corresponding to all numerologies and all TTI lengths in one cell or one cell group have same uplink synchronization status.  One would have been motivated to do so all TTIs in one cell have the synchronization status, thereby facilitating communications in the cell.
Referring to claim 17, Ozturk et al do not disclose the terminal determines, according to the cell or cell group in which on a physical resource corresponding to one numerology or a physical resource corresponding to one numerology and one TTI length, whether the terminal is in sync in uplink on the physical resource corresponding to one numerology or a physical resource corresponding to one numerology and one TTI length; and if the terminal is in sync in uplink on the cell or cell group in which the physical resource corresponding to one numerology or the  physical resource corresponding to one numerology and one TTI length is located, then the terminal is in sync in uplink on the physical resource on a physical resource corresponding to one numerology or the physical resource corresponding to one numerology and one TTI length; otherwise, the terminal is out of sync in uplink on the physical resource corresponding to one numerology or the physical resource corresponding to one numerology and one TTI length.
Laroia et al disclose in Figures 5 and 20 that each cell comprises a BS and a plurality of WTs, wherein the TTIs of all three sectors of the same cell have the same synchronization status for uplink and downlink data, as shown by lines 2016.  So, depending on the location of each WT, the TTIs of all WTs of the same cell will be in synchronization.  Refer to Sections 0058-0061, 0065, 0069, and 0117-0119.  Bergquist et al also disclose in Sections 0009 and 0030 that since UEs are located at different distances from eNB, uplink transmissions from each UE will experience different propagation delays.  eNB sends a TAC to each UE instructing UE to advance or delay its uplink transmission, so that all uplink transmissions from all UEs synchronize to the uplink TTIs.  TAC makes the UE in-sync with eNB or else UE would be out-of-sync with eNB.  By applying Bergquist et al to Laroia et al: if UE of Bergquist et al is in sync in uplink with the TTI, then UE is in sync in uplink with the TTI of the cell wherein UE is located, as disclosed by Laroia et al, but if UE of Bergquist et al is out of sync in uplink with the TTI, then UE is out of sync in uplink with the TTI of the cell wherein UE is located, as disclosed by Laroia et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the terminal determines, according to the cell or cell group (not in reference; claim is in “or” form and only requires one of the limitations) in which on a physical resource corresponding to one numerology or a physical resource corresponding to one numerology and one TTI length, whether the terminal is in sync in uplink on the physical resource corresponding to one numerology or a physical resource corresponding to one numerology and one TTI length; and if the terminal is in sync in uplink on the cell or cell group in which the physical resource corresponding to one numerology or the  physical resource corresponding to one numerology and one TTI length is located, then the terminal is in sync in uplink on the physical resource on a physical resource corresponding to one numerology or the physical resource corresponding to one numerology and one TTI length; otherwise, the terminal is out of sync in uplink on the physical resource corresponding to one numerology or the physical resource corresponding to one numerology and one TTI length.  One would have been motivated to do so all TTIs in one cell have the synchronization status, thereby facilitating communications in the cell, and devices within the one cell are in synchronization or out of synchronization depending on the synchronization state of the TTIs.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0139770 to Ozturk et al in view of U.S. Patent No. 2019/0007993 to Bergquist et al (support found in Provisional Application No. 62/276086) in view of U.S. Publication No. 2017/0325255 to Xu et al in view of U.S. Publication No. 2005/0233752 to Laroia et al, and in further view of U.S. Publication No. 2013/0188612 to Dinan.
Ozturk et al do not disclose each cell or cell group corresponds to a TA timer for uplink synchronization maintenance, wherein starting, restarting or timing-out of the TA timer is maintained based on the cell or the cell group, and TA timers corresponding to different cells or cell groups are configured with a same length or different lengths.
Dinan et al disclose in Sections 0089-0090, 0096, 0106, 0113, 0122, 0130, 0170, and 0191 that each cell group, as identified by a cell group index, has its own TA timer for uplink synchronization and UEs of each cell group start or restart the TA timer based on the cell group index (claimed “each … cell group corresponds to a TA timer for uplink synchronization maintenance, wherein starting, restarting … of the TA timer is maintained based on … the cell group”).  Bergquist et al disclose in Sections 0009, 0010, 0076, and 0090 that that since UEs are located at different distances from eNB, uplink transmissions from each UE will experience different propagation delays.  eNB sends a TAC to each UE instructing UE to advance or delay its uplink transmission according to a TAT, so that all uplink transmissions from all UEs synchronize to the uplink TTIs.  TAC makes the UE in-sync with eNB or else UE TA timers corresponding to different cells or cell groups are configured with a same length or different lengths”; although Bergquist et al do not disclose the claimed “different cells or cell groups”, UEs belong to different cells/cell groups and can have TATs of same lengths or different lengths, since the TAT lengths are set by eNB).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein: each cell or cell group corresponds to a TA timer for uplink synchronization maintenance, wherein starting, restarting or timing-out (not in reference; claim is in “and/or” form so only requires one of the limitations) of the TA timer is maintained based on the cell or the cell group, and TA timers corresponding to different cells or cell groups are configured with a same length or different lengths.  One would have been motivated to do so so that cell groups have the same TA timer to facilitate data communication between cell groups and since TATs can be the same lengths or different lengths.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Publication No. 2015/0230234 to Choi et al disclose in Figures 1-5 that UE receives transmission time restriction information that indicates time periods during which the UE is permitted to transmit data on the uplink channel.  Refer to Sections 0010-0089.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
March 12, 2021